MEMORANDUM **
Maria Del Socorro Santibanez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to *483reopen. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s May 12, 2006 order dismissing Santibanez’s appeal because the petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir .2003).
The evidence Santibanez presented with her motion to reopen concerned the same basic hardship grounds as her application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s determination that the evidence would not alter the agency’s prior discretionary determination that Santibanez failed to establish the requisite hardship. Id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.